Citation Nr: 0202151	
Decision Date: 03/06/02    Archive Date: 03/15/02	

DOCKET NO.  00-01 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of injury to 
the right testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from October 1952 to 
December 1953.  

This matter arises from various decisions rendered since May 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

In March 2001, the Board remanded the case to the RO for 
further action in compliance with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  That was accomplished, and 
the case was returned to the Board in February 2002 for 
further appellate disposition.  


FINDING OF FACT

There is no clinical evidence of a nexus between a mild right 
hydrocele and the veteran's subjective complaints of right 
testicular pain, and his active military service.  


CONCLUSION OF LAW

Residuals of injury to the right testicle were not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim for benefits under the 
laws administered by VA.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before 
the date of enactment and not yet final as of that date.  See 
VCAA 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   


The Board is cognizant of the fact that the RO initially 
denied the appellant's claim for residuals of injury to the 
right testicle as "not well grounded."  However, after 
examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
developed.  In March 2001, the Board remanded the case to the 
RO for compliance with the VCAA.  Later that month, the RO 
notified the veteran of the changes brought about by the 
VCAA, and offered the veteran an opportunity to submit 
additional evidence.  The veteran did so, and also was 
afforded a special VA examination regarding the etiology of 
current symptomatology associated with the right testicle.  
Thus, no further assistance to the veteran is required in 
order to comply with the duty to assist as mandated by the 
recently enacted VCAA.  See 38 U.S.C.A. § 5103A.  The Board 
finds no prejudice to the veteran in this case by proceeding 
with appellate review of the issue certified for appeal.  The 
veteran has at all times argued on the merits that service 
connection is warranted for the disability claimed.  
Moreover, all relevant evidence of record has been considered 
by the RO, and the supplemental statement of the case issued 
to the veteran in September 2001 indicates that the RO 
decided the issue on the merits.  Accordingly, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

The veteran contends that he developed a right testicle 
disability as a result of military service.  More 
specifically, he asserts that he twice injured his right 
testicle; the first injury occurred when an automobile fell 
on him, while the second injury occurred when he was in an 
altercation and was kicked in the testicles.  He points to 
his separation examination conducted in December 1953 in 
support of his claim.  Therein, a slightly enlarged and 
tender right testicle was noted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110.  In 

addition, service connection may be granted for a disability 
that is shown to be chronic during military service; 
subsequent manifestations of the same chronic disease at any 
later date, however remote, shall be service connected, 
unless clearly attributable to intercurrent causes.  See 
38 C.F.R. § 3.303(b).  It is within this context that the 
veteran's contentions must be addressed.  

Service medical records indicate only that the veteran was 
observed to have a slightly enlarged and tender right 
testicle prior to discharge from military service.  Orchitis 
beginning in October 1953 was diagnosed, and some occasional 
pain was noted at the time of the separation examination.

However, the first post service evidence of an abnormality of 
the right testicle did not occur until 1991 during VA 
treatment; at that time, the veteran was observed to have 
enlarged testicles, but no other abnormality was noted.  
Then, in October 1993, further VA testing indicated that the 
veteran's testes were normal in size and orientation without 
swelling.  Subsequent VA testing in April 1999 indicated a 
mild right hydrocele, but no opinion regarding etiology was 
given.  

The veteran then was afforded a VA genitourinary examination 
in conjunction with this appeal in April 2001.  The examiner 
noted the veteran's military and post military history 
regarding the right testicle.  He also noted that despite the 
veteran's assertion that pain in the right testicle has been 
constant since military service, no evidence of a chronic 
disorder of the right testicle following military service is 
apparent from the record.  The examiner stated specifically 
that based upon the information of record "it is this 
examiners [sic] opinion, that it is not likely that the 
condition of [the veteran's right] testicle is related to the 
events reported [by the veteran] in the service."  The 
examiner further stated that he could not substantiate a 
relationship to the events described by the veteran in 
service, given that the 

veteran's right testicle was noted to be normal in 1993 
following ultrasound testing.  He concluded that it is 
unlikely that the current complaints relative to the 
veteran's right testicle are related to the events described 
by the veteran in service.  

Parenthetically, the Board notes that problems experienced by 
the veteran with his right groin during 1991 were the result 
of purulent and serous drainage from a catheter site in the 
right groin following an angioplasty performed on the veteran 
one week earlier.  Swelling and burning, along with the 
aforementioned draining, were attributed to the 
catheterization performed in conjunction with the angioplasty 
rather than to any incident of the veteran's military 
service.  

Absent evidence of a nexus between the orchitis resulting in 
a slightly enlarged and tender right testicle noted prior to 
the veteran's discharge from military service and his current 
complaints of pain along with a diagnosis of a right 
hydrocele with orchialgia, service connection for a 
disability of the right testicle is not warranted.  See 
38 C.F.R. § 3.303.  The Board finds as to all material issues 
that the evidence is not evenly balanced and that the 
doctrine of resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F. 3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).  


ORDER

The claim of entitlement to service connection for residuals 
of injury to the right testicle is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

